Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered November 3, 2011, convicting defendant, after a jury trial, of grand larceny in the fourth degree (two counts) and jostling, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
The court properly declined to submit attempted grand larceny as a lesser included offense, since there was no reasonable view of the evidence, when viewed in the light most favorable to defendant (see generally People v James, 11 NY3d 886 [2008]), to support the conclusion that defendant’s conduct failed to satisfy the asportation requirement discussed in Harrison v People (50 NY 518 [1872]). Even when viewed favorably to defendant, the surveillance videotape tends to confirm, rather than contradict, the victim’s testimony that her wallet landed on the floor during the incident.
Concur—Gonzalez, EJ., Friedman, Abdus-Salaam, Román and Clark, JJ.